 



Exhibit 10.8

 

SHARES EXCHANGE AGREEMENT

 

This Shares Exchange Agreement (“Agreement”) is entered into on November 12,
2017 (“Effective Date”) between NESR Holdings, a corporation formed under the
laws of the British Virgin Islands (“NESRH”) and National Energy Services
Reunited Corp, a company incorporated in the British Virgin Islands with its
registered address at 171 Main Street, Road Town, Tortola, VB1110, British
Virgin Islands (“NESR Corp”) (each of NESRH and NESR Corp to be referenced
hereafter as “Party” or collectively as “Parties”)

 

WHEREAS, NESRH has entered into agreements for the purpose of purchasing of
ordinary stock in Gulf Energy S.A.O.C, a closed joint stock company registered
in Oman under Commercial Registration No. 1791842, with its registered office
address as P.O. Box 786, Postal Code 116, Mina Al Fahal, Oman (“Company”);

 

WHEREAS, NESRH agreed with Company to pay USD $16,791,875 to acquire 33,500
shares in Company, representing 6.7% of the outstanding stock;

 

WHEREAS, NESRH agreed with the National Bank of Oman to pay USD $12,500,000 and
additional fees for expenses to acquire 25,000 shares in Company owned by the
bank, representing 5% of the outstanding stock;

 

WHEREAS, NESRH borrowed funds pursuant to loan agreements with several private
equity parties (“Loan Contracts”) to finance the purchase of the 58,500 shares
in the Company.

 

NOW THEREFORE, for good and valuable consideration, the Parties hereby agree as
follows:

 

1.            Assignment and Transfer of Shares. Subject to approval by the NESR
Corp shareholders, on the date to be designated by NESR Corp within one year of
the signing of this Agreement (“Closing Date”), NESRH shall assign to NESR Corp
all rights that it has in the Fifty-Eight Thousand Five Hundred (58,500) shares
of stock in the Company (“Company Shares”), including (i) any contractual rights
to purchase such shares and (2) all legal and beneficial title of ownership
together with all legal and beneficial rights and benefits attached or accruing
to them as of the Closing Date.

 

2.            Assumption of Obligations.

 

2.1          On the Closing Date, NESRH shall assign to NESR Corp each of the
Loan Contracts referenced on Exhibit A, and NESR Corp shall assume all
obligations that NESRH may have pursuant to the terms of the Loan Contracts.
NESR Corp shall assume the repayment obligations of NESRH under such Loan
Contracts according to the terms contained therein, all of which permit, with
consent of each respective lender, assignment of NESR Corp shares of ordinary
stock at a valuation of $10.00 per share for the repayment of principal, and in
some cases, certain interest amounts. NESR Corp also assumes the obligations of
NESRH for any costs or expenses required to be paid under the Loan Contracts by
NESRH as borrower. NESRH shall deliver a copy of all Loan Contracts to NESR Corp
upon the execution of this Agreement.

 



 

 

 

2.2            On the Closing Date, NESRH shall assign to NESR Corp all of its
rights to receive full legal and beneficial title to all of the Company Shares.
If any number of Company Shares have not been purchased by the Closing Date,
NESRH shall at that time assign its contractual rights to acquire such number of
Company Shares.

 

3.            Taxes. The Parties hereby agree and acknowledge that any taxes and
transfer costs attributable to NESRH on the transfer of Company Shares as
contemplated by this Agreement shall be assumed by NESR Corp.

 

4.            Undertaking, Representations and Warranties.

 

(a)Each Party represents and warrants to the other Party that each of the
following statements (“Warranties”) is true, accurate and not misleading as of
the Effective Date and represents and warrants that they will be true, accurate
and not misleading at the NESR Closing Date as if repeated immediately prior to
the Closing Date:

 

i)it is duly organized, validly existing and in good standing under the laws of
the country of its incorporation and is duly qualified to do business as a
foreign corporation in every jurisdiction in which it is required to qualify in
order to conduct its business except where the failure to so qualify would not
have a material adverse effect on the Party or its properties;

 

ii)it is duly qualified to do business and perform the transactions contemplated
under this Agreement and any agreement referenced therein;

 

iii)it has the complete, exclusive and unrestricted right, power and authority
to enter into, execute and perform this Agreement and any documents and
agreement referenced in or required by this Agreement, and this Agreement shall,
following its execution, constitute a legal, valid and binding obligation of
such Party; and

 

iv)it has the complete, exclusive and unrestricted right, power and authority to
take any action and to enter into and execute any documents, applications, forms
or agreements required by the terms herein.

 

(b)NESRH warrants that as of the Closing Date, it is the sole legal and
beneficial owner of the Company Shares or has a contractual right to acquire the
full legal and beneficial title to the Company Shares and is entitled to
transfer all of its rights in the Company Shares on the terms and subject to the
conditions set out in this Agreement without the consent or approval of any
person, except as required by any pledge agreement for the benefit of the lender
to satisfy the terms of any respective Loan Contract pending satisfaction of the
debt. If any lender rejects the terms to receive NESR Corp shares in
satisfaction of its Loan Contract, NESR Corp may choose to satisfy the debt by
transfer of other agreed consideration, which may be cash, to effect the release
of such lien on the respective Company Shares, or transfer of the Company Shares
to the lender.

 



 

 

 

(c)NESRH and NESR Corp shall execute, perform and do (or procure to be executed,
performed and done by third parties as necessary) all such deeds, documents,
procedures, acts and things as are necessary for such Party to ensure that all
Warranties made by such Party in this Agreement are satisfied.

 

(d)Each Party shall immediately (and in any event before the Closing Date)
notify the other Party in writing of anything of which the notifying Party is or
becomes aware which renders or is likely to render any of its Warranties untrue,
inaccurate or misleading.

 

5.            Costs and Expenses. The costs and expenses incurred by the Parties
in relation to the preparation and consummation of this Agreement, including but
not limited to respective attorneys’ fees in connection thereto, shall be borne
by NESR Corp.

 

6.            Transferee Rights. If the shareholders of NESR Corp approve the
terms of this Agreement to acquire Company Shares, NESR Corp substitutes for
NESRH as an assignee of the Loan Contracts and any remaining contractual rights
to purchase the Company Shares and only obtains such warranties as available to
NESRH. NESR Corp indemnifies, defends and holds NESRH harmless from any claims
brought by any entity against NESRH with respect to the Company Shares or the
Loan Contracts and releases NESRH from all liabilities to NESR Corp upon Closing
Date.

 

7.            Amendment to the Agreement. This Agreement may be amended, waived
or modified only by an instrument in writing signed by each of the Parties
hereto.

 

8.            Counterparts. This Agreement may be executed in any number of
counterparts. A Party may enter into this Agreement by executing a counterpart,
but this Agreement shall not be effective until each Party has executed at least
one counterpart. Each counterpart shall constitute an original of this Agreement
but all the counterparts together constitute the same instrument.

 

9.            Remedies and Waivers. No breach by either Party of any provision
of this Agreement shall be waived or discharged except with the express written
consent of the other Party. No failure or delay by a Party in exercising any
right, power or privilege under this Agreement or at law shall operate as a
waiver of that right, power or privilege and no single or partial exercise by a
Party of any right, power or privilege shall preclude any further exercise of
that right, power or privilege or the exercise of any other right, power or
privilege of such Party under this Agreement or any applicable laws. The rights,
benefits and remedies provided in this Agreement are cumulative.

 

10.          Termination. This Agreement may be terminated by NESRH or NESR Corp
only if the shareholders of NESR Corp do not approve the consummation of the
acquisition of the Company. In that event, except for the provisions
specifically provided for in the Agreement that shall survive termination, this
Agreement shall forthwith become void and there shall be no further liability on
the part of any Party for such termination.

 



 

 

 



11.       Invalidity. The invalidity, and legality, are unenforceability of any
provision of this Agreement shall not affect the validity, the legality, or
enforceability of any other provision of this Agreement.

 

12.       Governing Law and Jurisdiction. Texas law shall apply to construe and
interpret the terms of this Agreement. In the event of any dispute or failure to
perform by either Party, the Parties agree to submit any dispute to the courts
of Harris County Texas for resolution, and each Party hereby agrees to and
submits to any court with proper jurisdiction in Harris County Texas. Because
damages may not an adequate remedy for failure to perform, the Parties agree
that either may seek injunctive relief for enforcement of the provision or this
Agreement in the courts of Harris County or any court of competent jurisdiction.
The Parties agree that no bond shall be required by the Party seeking injunctive
relief.

 

Signed and agreed by the Parties or their duly authorized representatives as of
the date written above on the first page.

 



NESR HOLDINGS Ltd.   By:     Printed Name:     Title:               NATIONAL
ENERGY SERVICES REUNITED CORP.   By:     Printed Name:       Title:    

 



4 

 

 

EXHIBIT A

LOAN CONTRACTS

 

DATE OF CONTRACT LENDER
NAME

AMOUNT OF
LOAN



USD



NUMBER OF GES SHARES
PURCHASED
WITH LOAN Nov 5, 2017 Unaffiliated investor $14,250,000      28,500 Oct 20, 2017
Unaffiliated investor $2,500,000        5,000 Oct 5, 2017 Unaffiliated investor
$8,900,000      17,800 Sept 21, 2017 Antonio Jose Campo Mejia $1,200,000
       2,400 Sept 21, 2017 Unaffiliated investor $300,000           600 Sept 21,
2017 Unaffiliated investor $200,000           400 Sept 21, 2017 Unaffiliated
investor $1,000,000        2,000 Sept 21, 2017 Unaffiliated investor $150,000
          300 Sept 21, 2017 Round Up Resource Service, Inc. $500,00        1,000
Sept 21, 2017          Unaffiliated investor $100,000           200 Sept 21,
2017 Unaffiliated investor $150,000           300 Total   $29,250,000
     58,500

 



5